                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Chief Judge Marcia S. Krieger

Civil Action No. 17-cv-1525-MSK

MARK WILSON, and
WILSON LAW LTD.,

       Plaintiffs,

v.

ADVISORLAW LLC,
DOCHTOR DANIEL KENNEDY, and
STACY SANTMYER,

       Defendants.


     OPINION AND ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT,
             MOTION TO DISMISS, AND MOTION FOR SANCTIONS


       THIS MATTER comes before the Court on the Plaintiffs’ Motion for Sanctions (# 58),

the Defendants’ response (# 59), and the Plaintiffs’ reply (# 67); the Defendants’ Motion to

Dismiss (# 61), the Plaintiffs’ response (# 69), and the Defendants’ reply (# 72); the Plaintiffs’

Motion for Summary Judgment (# 62), the Defendants’ response (# 70), and the Plaintiffs’ reply

(# 74); the Defendants’ Motion for Summary Judgment (# 63), the Plaintiffs’ response (# 71),

and the Defendants’ reply (# 73). For the reasons that follow, the Defendants’ Motion for

Summary Judgment is granted on one claim and the rest are dismissed.

                                       I. JURISDICTION

       The Court has jurisdiction to hear this case under 28 U.S.C. § 1331.




                                                 1
                               II. FACTUAL BACKGROUND

        This action arises out of a business dispute. The undisputed facts1 can be summarized

briefly and are supplemented as necessary in the Court’s analysis. According to the Amended

Complaint, Plaintiff Mark Wilson and Defendant Dochtor Kennedy did business through

corporate entities, Wilson Law Ltd. and AdvisorLaw LLC, respectively, which entities did

business with each other. AdvisorLaw elected to terminate this business relationship in October

2016.

        Apparently, the separation was not amicable. In an email on November 2, 2016, Mr.

Kennedy accused Mr. Wilson of “competing with my business.” # 11 at 6. In another email,

Mr. Kennedy asserted that Mr. Wilson was using AdvisorLaw without authorization and to its

detriment. That same day, a “Patrick Erickson” posted a negative review of Wilson Law on the

website ripoffreport.com (Review):

         Mark H. Wilson sounds very trustworthy and experienced. He lied to me with no
        reservations. He made claims of his experience, affiliations, credentials, and
        acumen [sic] which were complete fabrications. He conned me into hiring his
        sham of a company (operating out of his home in Denver, CO) to save my career.

        I desperately needed an experienced lawyer to navigate FINRA and the IRS issues
        which resulted from a recent divorce. Mark portrayed himself as an expert with
        vast experience. Only after paying him upwards of $15,000 did I begin to have
        concern over the lack of progress. After paying additional money to a professional
        investigator, I learned that Mark had flat out lied to me about all of it.

        When I confronted Mark, he refused to admit that he had taken advantage of me.
        Even when hard evidence of his lies sent by email and recorded conversations
        proven to be lies were provided, he told me candidly “good luck getting any money
        back.” He said, “I am very good at hiding from judgments and collections.”
        That may have been the ONLY true thing he said.

Ex. 3 to Am. Compl., # 11-3 at 2 (emphases in original).



1
 The Court recounts the undisputed facts and notes disputed facts where appropriate. See
Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir. 2002).
                                                2
       Forensic evidence indicates that the Review was posted at 8:23 PM from Mr. Kennedy’s

home. Mr. Kennedy was at his home that night, but Jason Bacher was also there for a period of

time. The evidence of record does not conclusively indicate when Mr. Bacher left the house.

The parties thus advance competing theories as to how the Review was posted: the Plaintiffs say

Mr. Kennedy posted the Review, and the Defendants maintain that Mr. Bacher posted it.

       In the Amended Complaint (# 11), the Plaintiff asserts the following claims: (1) false

advertising under the Lanham Act, (2) deceptive trade practices under the Colorado Consumer

Protection Act (CCPA), (4) defamation, and (5) civil conspiracy. In their Answer (# 17), the

Defendants assert four counterclaims: (1) civil conspiracy, (2) three claims under the Colorado

Organized Crime Control Act, and (3) aiding and abetting a breach of fiduciary duty. Both

parties have moved for summary judgment (## 62, 63), the Defendants on three of the Plaintiffs’

claims and the Plaintiffs on an element of its defamation claim.

                                   III. LEGAL STANDARD

       Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

no trial is necessary. See White v. York Int’l Corp., 45 F.3d 357, 360 (10th Cir. 1995). Summary

adjudication is authorized when there is no genuine dispute as to any material fact and a party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs what

facts are material and what issues must be determined. It also specifies the elements that must be

proved for a given claim or defense, sets the standard of proof, and identifies the party with the

burden of proof. See Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986); Kaiser-Francis

Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual dispute is

“genuine” and summary judgment is precluded if the evidence presented in support of and

opposition to the motion is so contradictory that, if presented at trial, a judgment could enter for



                                                  3
either party. See Anderson, 477 U.S. at 248. When considering a summary judgment motion, a

court views all evidence in the light most favorable to the non-moving party, thereby favoring

the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir. 2002).

       If the movant has the burden of proof on a claim or defense, the movant must establish

every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

responding party must present sufficient, competent, contradictory evidence to establish a

genuine factual dispute. See Bacchus Indus. Inc. v. Arvin Indus. Inc., 939 F.2d 887, 891 (10th

Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

fact, no trial is required. The court then applies the law to the undisputed facts and enters

judgment.

       If the moving party does not have the burden of proof at trial, it must point to an absence

of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

If the respondent comes forward with sufficient competent evidence to establish a prima facie

claim or defense, a trial is required. If the respondent fails to produce sufficient competent

evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

       This case involves cross-motions for summary judgment. “Because the determination of

whether there is a genuine dispute as to a material factual issue turns upon who has the burden of

proof, the standard of proof and whether adequate evidence has been submitted to support a

prima facie case or to establish a genuine dispute as to material fact, cross motions must be

evaluated independently.” In re Ribozyme Pharmaceuticals, Inc., Securities Litig., 209 F. Supp.



                                                   4
2d 1106, 1112 (D. Colo. 2002); see also Atlantic Richfield Co. v. Farm Credit Bank of Wichita,

226 F.3d 1138, 1148 (10th Cir. 2000); Buell Cabinet Co. v. Sudduth, 608 F.2d 431, 433 (10th

Cir. 1979) (“Cross-motions for summary judgment are to be treated separately; the denial of one

does not require the grant of another.”).

                                        IV. DISCUSSION

       The Defendants move for summary judgment on most of the Plaintiffs’ false-advertising

claim under the Lanham Act, CCPA claim, and civil conspiracy claims. They do not seek

judgment on the Plaintiffs’ defamation claim; instead they ask the Court to decline supplemental

jurisdiction following a favorable ruling on the false-advertising claim, the lynchpin for federal-

question jurisdiction. Because the Court grants summary judgment on the federal claim, it

declines to exercise supplemental jurisdiction over the remaining claims.

       A. False Advertising Under the Lanham Act

       The Lanham Act prohibits a person from using, in commercial advertising or promotion,

any “false or misleading description of fact” that “misrepresents the nature, characteristics,

qualities, or geographic origin” of another person’s services or commercial activities. 15 U.S.C.

§ 1125(a). To establish a claim for false advertising, the Plaintiffs must show that: (1) the

Defendants made a materially false or misleading representation of fact (2) in connection with

their commercial advertising or promotion (3) in commerce; (4) such representation

misrepresents the nature of the Plaintiffs’ services or commercial activities; and (5) the Plaintiffs

have been or are likely to be injured as a result. See World Wide Ass’n of Specialty Programs v.




                                                  5
Pure Inc., 450 F.3d 1132, 1140 (10th Cir. 2006); J. Thomas McCarthy, McCarthy on

Trademarks § 27:24 (5th ed. 2017).2

       The Defendants argue that the Plaintiffs cannot demonstrate triable fact issue on

Elements 2 and 5. They contend the Review is not commercial advertising or promotion as a

matter of law. In addition, if it were, the Plaintiffs cannot prove any injury that resulted from it.

        To constitute “commercial advertising or promotion”, a factual representation must have

four characteristics: (1) it must be commercial speech, (2) it must be made by (or on behalf of) a

defendant who is in commercial competition with the plaintiff, (3) it must be for the purpose of

influencing consumers to obtain the defendant’s services, and (4) it must be disseminated

sufficiently to the relevant purchasing public to constitute advertising or promotion within the

relevant industry. See Proctor & Gamble Co. v. Haugen, 222 F.3d 1262, 1273–74 (10th Cir.

2000). The Defendants argue that the Plaintiffs have no evidence that would establish that the

Review was sufficiently disseminated to the relevant purchasing public such that the industry

would consider it advertising.

       This Court has already found Tenth Circuit precedent instructive on this issue. Gen. Steel

Domestic Sales LLC v. Chumley, 129 F. Supp. 3d 1158, 1175 (D. Colo. 2015) (citing Sports

Unlimited Inc. v. Lankford Enters. Inc., 275 F.3d 996, 1003–04 (10th Cir. 2002)). Sports



2
   In Pure, the Tenth Circuit’s conception of the elements of a false-advertising claim includes
the likelihood of confusion or mistake over product characteristics, which is clearly derived from
§ 1125(a)(1)(A). Subsection (A) pertains to trademark infringement claims. Tracing Tenth
Circuit precedent, Pure’s conception of the false-advertising elements originated from a treatise.
See Cottrell Ltd. v. Biotrol Int’l Inc., 191 F.3d 1248, 1252 (10th Cir. 1999) (citing Charles E.
McKenney & George F. Long III, Federal Unfair Competition: Lanham Act § 43(a) § 6 (11th
ed. 1998)). Section 6 of this treatise does not cover subsection (A); indeed, the entire section
covers subsection (B). Its conception of the false-advertising elements makes no reference to the
likelihood of confusion. McKenney & Long, supra, § 6.3. For these reasons, the Court has
modified the false-advertising elements to remove any reference to likelihood of confusion in
accordance with McCarthy’s treatise.
                                                  6
Unlimited makes clear that to constitute an actionable advertising or promotional campaign, the

dissemination of information must reach some significant number of actual or potential

customers of the parties’ products. In General Steel, the Court found the record vague as to how

many human beings might have encountered the published material.

       The Plaintiffs direct the Court several items of evidence to establish how many potential

consumers encountered the Review. The Court addresses each in turn.

       First, the Plaintiffs point out that, according to Colorado court records, in the year

following the Review’s publication, AdvisorLaw represented at least 111 clients. The Plaintiffs

do not indicate how many cases they themselves handled in the same period of time, but the

implication of their argument is that that number is low. The Plaintiffs suggest that because “so

many clients hired the Defendants instead of the Plaintiffs to represent them in FINRA-related

state court proceedings a few months after the [Review’s] publication,” an issue of fact arises as

to the breadth of the Review’s dissemination. Putting aside the absence of any comparable case

statistics on the Plaintiffs’ side of the proposed comparison, the mere fact that the Defendants

found success while the Plaintiffs did not does not, standing alone, permit any inference that the

Review was the causal factor. Any number of unaccounted-for externalities could explain such a

disparity: the Defendants advertised their services more aggressively than the Plaintiffs; the

Defendants secured an influential client who actively recommended the Defendants’ services to

others whereas the Plaintiffs did not; perhaps the Defendants simply provide better services.

Without controlling for a universe of contributing factors – and the Plaintiffs do not -- simply

comparing case statistics between the two parties does not provide a logical basis from which to

infer the breadth of the Review’s dissemination.




                                                   7
       Next, the Plaintiffs offer several arguments that all relate to characteristics of the

ripoffreport.com website: that it notoriously refuses to remove reviews, that it promotes its reach

to “millions of customers,” and that reviews posted there are quickly absorbed by search engines.

(The Plaintiffs also speculate, without pointing to supporting evidence, that the Review may

have been prominently displayed to all ripoffreport.com visitors for a period of time after Nov. 2,

2016.) But the mere fact that ripoffreport.com is a heavily-trafficked site does not mean that the

Review itself was broadly seen by the Plaintiffs’ potential customers. Just as opening a

storefront on a busy street does not guarantee a steady flow of actual customer traffic, the fact

that ripoffreport.com may attract millions of visitors does not guarantee that any of those

millions of viewers went looking for reviews of the Plaintiffs’ services in particular, much less

that such visitors saw the Review in question. And even if they did, the Plaintiffs offer no

evidence to show that the visitors reading the review were otherwise potential customers of the

Plaintiffs’ services, rather than, for example, disinterested internet scamps vicariously enjoying

particularly scathing poison-pill notes. Thus, the mere fact of ripoffreport.com’s popularity and

characteristics does not substitute for proof by the Plaintiffs of actual dissemination of the

Review to the Plaintiffs’ potential customer base.

       The Plaintiffs also offer Mr. Wilson’s own observation that “I was having a hard time

getting new clients” after November 2016, and yet “I had zero problems getting new clients”

before then. But again, the Plaintiffs’ difficulties in obtaining new clients could be attributable

to any number of innocent factors unrelated to the Review itself, and Mr. Wilson’s own vague

suspicions do little to isolate those factors from his conclusion that the Review is the true culprit.

Moreover, Mr. Wilson’s testimony is simply conclusory – the Plaintiffs do not offer the

particular client data that underlies Mr. Wilson’s opinion, leading to the possibility that although



                                                  8
it may have seemed to Mr. Wilson that clients were slower in coming after November 2016, that

feeling may not have been what was actually happening. Thus, the mere articulation of Mr.

Wilson’s own conclusory assertion that the Review was the cause of the Plaintiffs’ client-

acquisition woes is not sufficient to demonstrate a triable issue of fact regarding the

dissemination of the Review.

       Finally, the Plaintiffs point to evidence from their expert that establishes that internet

searches using some 12 different search terms (e.g. “wilson law, ltd.”; “mark h. wilson attorney”;

“mark wilson finra”) routinely yield a link to the Review within the first page of search results.

But again, the mere fact that the Review can be seen is not proof that it was seen, particularly by

the Plaintiffs’ potential clients. There is no evidence, in the expert’s report or the remainder of

the Plaintiffs’ summary judgment response, that indicates how potential customers of the

Plaintiffs’ services typically collect information and make purchasing decisions. It may be that

such customers simply perform cursory internet searches. But it may also be that clients seeking

the specialized legal services that the Plaintiffs provide are more likely to obtain information

through recommendations and referrals from other legal professionals, through bar association

directories or membership societies, or through targeted advertising in trade publications. It may

be that the Plaintiffs’ potential client base consists of unsophisticated and credulous individuals

who might be influenced by an anonymous internet review, or it might be that the client base

consists of sophisticated businesspeople and investors who would likely ignore such scurrilous

material, were they to even encounter it in the first place.

       This gap between what is possible and what is probable (in this context, in the sense of

“sufficient to support a factfinder’s verdict in favor of the Plaintiffs) is highlighted by the

Plaintiffs’ own expert report. The expert was specifically asked to determine key facts, such as



                                                   9
“how many people probably read [the Review]?” and “approximately how many prospective

customers did the publication of [the Review] discourage from doing business with the

plaintiffs?” The expert’s answers to these questions devolve back to the same generalized and

speculative evidence discussed above. For example, in response to the question “how many

people probably read [the Review],” the expert states simply that “ripoffreport.com is one of the

more popular websites in the U.S.,” and that it “receive[s] up to 250,000 visitors per day.” In

response to the question “how many prospective customers . . . [were] discourage[d] from doing

business with the Plaintiffs,” the expert candidly concedes “This is impossible to determine

quantitatively.” Although the Court agrees with the Plaintiffs’ expert that quantifying the scope

and effect of the Review’s publication is a difficult task, it is not necessarily an impossible one.

It might be possible to obtain analytic web data showing exactly how many times the Review

was accessed, whether directly from ripoffreport.com or through links from major search

engines. The Plaintiffs might be able to speak with client leads who ultimately decided to obtain

other legal representation to determine whether the potential clients saw the Review and based

their business decisions upon it. Difficult as these tasks may be, they are necessary to

developing the kind of evidence necessary to avoid summary judgment in a case like this.

       In short, then, the Plaintiffs have only come forward with a theory that the Review was

broadly disseminated to the Plaintiffs prospective customers and that it had a tendency to

discourage those customers from retaining the Plaintiffs, but they have not come forward with

any particular proof that this is indeed what occurred. As a result, the Defendants are entitled to

summary judgment on the Plaintiffs’ Lanham Act claims.

       B. Remaining State-Law Claims




                                                 10
       Violations of the CCPA, civil conspiracy, and defamation are all state-law causes of

action, as are the asserted counterclaims. Having dismissed the sole federal claim over which it

has original jurisdiction, the Court declines to exercise supplemental jurisdiction over the

remaining claims and counterclaims pursuant to 28 U.S.C. §1367(c)(3).

       C. Motion for Sanctions

       The Plaintiffs ask the Court to sanction the Defendants for lying in their discovery

responses. Summarizing somewhat the Plaintiffs’ evidence, they point out: (1) the fact that the

Review was published from a computer within Mr. Kennedy’s house at 8:23 PM on November

2, 2016; (2) Mr. Kennedy denies that his wife, who was present in the home at that time, would

have posted the Review; (3) Mr. Kennedy’s deposition testimony established that Jason Bacher –

the person whom the Defendants finger for publishing the Review – was not at Mr. Kennedy’s

house between 8:09 PM and 9:05 PM on that date; and (4) there was a roughly 40 minute period

between 8:13 PM and 8:54 PM on that date when Mr. Kennedy was not sending any text

messages (to Mr. Bacher or others). Based on these facts, the Plaintiffs conclude that “the

evidence . . . irrefutably proves Mr. Kennedy is the only person who could have published” the

Review.

       The Plaintiffs then observe that, in responding to various interrogatories, Mr. Kennedy

Mr. Kennedy refused to acknowledge that he was the author of the Review. Most pertinently,

they point to Interrogatory #4, which inquired about details about “each Ripoff Report account

you used to publish statements,” to which Mr. Kennedy answered “none.” Citing to Fed. R. Civ.

P. 26(g)(3) – authorizing sanctions against persons who, “without substantial justification,” sign

interrogatory responses that are not “complete and correct” – and Fed. R. Civ. P. 37(c)(1) –

providing for sanctions where a party fails to properly supplement interrogatory responses – the



                                                11
Plaintiffs request that the Court: (1) “find that Mr. Kennedy . . . published [the Review]”; (2)

“find that Jason Bacher did not publish [the Review]”; (3) “Order AdvisorLaw LLC to send [to

ripoffreport.com] a copy of the Court’s forthcoming order that asks [ripoffreport.com] to

permanently delete [the Review]”; (4) “Order Mr. Kennedy to submit a copy of this Court’s

forthcoming order to the Colorado Office of the Attorney Regulation Counsel”; and (5) require

the Defendants to pay the Plaintiffs attorney fees for discovery matters arising after the date of

Mr. Kennedy’s deposition.

       Putting aside the absurdity of some of the items of relief requested by the Plaintiffs, the

Court is not prepared to concede that the conclusion – “Mr. Kennedy is the only person who

could have published the Review” – necessarily flows from the evidence adduced. The Plaintiffs

have outlined a cogent, and perhaps even somewhat persuasive, explanation for a conclusion that

Mr. Kennedy is indeed the author of the Review. But that conclusion is hardly “irrefutabl[e]” on

the evidence provided. It is apparently undisputed that at least one other person – namely, Mr.

Kennedy’s wife -- was in the home at the pertinent time. The Plaintiffs seem to be willing to

credit Mr. Kennedy’s testimony when it serves their objective, such as when Mr. Kennedy insists

that his wife did not write the Review, yet they insist that Mr. Kennedy’s denials of his own

involvement must be adjudged to be incredible. Perhaps they are, and perhaps they are not –

perhaps Mr. Kennedy’s knowledge of his wife’s actions is incomplete or mistaken. This Court is

reluctant to attempt to usurp the factfinder’s role in evaluating Mr. Kennedy’s credibility in such

circumstances.

       Moreover, even assuming that the Plaintiffs are correct and that Mr. Bacher was not at

Mr. Kennedy’s home at the pertinent time, the Court cannot say that, on the instant record, Mr.

Kennedy’s interrogatory responses are necessarily intentionally false, such that sanctions would



                                                 12
be appropriate. Again, it is important to note that the alleged sanctionable act is Mr. Kennedy

answering an interrogatory asking about “each Ripoff Report account you used to publish

statements” with the answer “none.” The absence of Mr. Bacher in Mr. Kennedy’s home at the

pertinent time does not directly render Mr. Kennedy’s interrogatory response to be any less

truthful. Consider the chain of logic articulated by the Plaintiffs: if (a) the Review was published

from Mr. Kennedy’s house at 8:23 PM; and if (b) Mr. Bacher was not at Mr. Kennedy’s house at

that time; and if (c) Mr. Kennedy’s wife, the only other person in the house at the time, did not

publish the review; then (d) Mr. Kennedy must have published the Review. But to justify

sanctions based on false interrogatory responses – i.e. a response that Mr. Kennedy did not use a

Ripoff Report account to publish a statement -- that chain of logic must be extended by several

additional links for which no supporting evidence has been demonstrated: (e) that it is impossible

for a review to be published on Ripoff Report without the publisher having an account; (f) that

the person who created the account is the same person who published the Review; and (g) that to

the extent Mr. Kennedy was the person who caused the Review to be published, that he was

aware that he was using a Ripoff Report account to do so, among others. The Court will not

speculate as to the probability that each of these additional facts occurred; it is sufficient to note

that, to the extent the Plaintiffs request that the Court usurp the factfinder’s ability to evaluate

one of the central factual disputes in this case, the Court will not do so without conclusive

evidence establishing each and every fact necessary to reach the desired conclusion. Because the

Plaintiffs have not come forward with such evidence, the motion for sanctions is denied.

                                        V. CONCLUSION

        For the foregoing reasons, the Defendants’ Motion for Summary Judgment (# 63) is

GRANTED IN PART. The Defendants are entitled to summary judgment in their favor on the



                                                  13
Plaintiffs’ Lanham Act claim, and the Clerk of the Court shall enter such judgment. There being

no remaining subject-matter jurisdiction over the Plaintiffs’ remaining claims, those claims are

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1367(c)(3). The Defendants’

Motion to Dismiss (# 61) and the Plaintiffs’ Motion for Summary Judgment (# 62) are DENIED

AS MOOT. The Plaintiffs’ Motion for Sanctions (# 58) is DENIED.

       Dated this 10th day of October, 2018.

                                               BY THE COURT:




                                               Marcia S. Krieger
                                               Chief United States District Judge




                                                 14
